UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
NERISSA CARR, ET AL. CIVIL ACTION N(}. 6:18-cv-01547
VERSUS JUDGE SUMMERHAYS

VERMILION PARISH SCHOOL BOARD MAGISTRATE J`U])GE HANNA

JUDGMENT

This matter was referred to United States l\/Iagistrate lodge Patrick J. Hanna for report and
recommendation Defendant has filed an objection to the report and recommendationl Plaintiffs
challenge the Defendant’s objection on the ground that it is untimely. While the objection does
appear to be untimely, the Court has considered the objection on the merits. 'l`he court concludes
that the objection raises no new grounds or arguments that were not already fully considered in
Magistrate ludge Hanna’s thorough and weil-reasoned Report and Reeommendation. At`ter an
independent review of the record, and consideration of objections tiled, this Court concludes that
the Magistrate Judge’s report and recommendation is correct and adopts the findings and
conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that the plaintiff s motion to remand
(Rec. Doc. 6) is GRANTED and no attorneys’ fees or costs are awarded to the plaintiffs, consistent

with the report and recommendation

 

 

RTjBERT SUMMERHAYS
UNITED sTATEs DISTRICT ;FUDGE

 

 

